Citation Nr: 0923900	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-07 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral spine spondylosis.

3.  Entitlement to an initial compensable evaluation for a 
lipoma of the right lumbar paraspinal area.

4.  Entitlement to an increased evaluation in excess of 30 
percent for a hiatal hernia with gastroesophageal reflux 
disease (GERD) and dysphagia.

5.  Entitlement an increased evaluation in excess of 40 
percent for angle recession glaucoma of the right eye and 
scarring, visual field defect with amblyopia, and open angle 
glaucoma of the left eye.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in February 2005 and March 
2006.

The appeal of the Veteran's service connection claim arose 
from a March 2006 rating decision.  This claim had previously 
been addressed in rating decisions from July 2004 and 
February 2005.  The Veteran referenced this claim in a May 
2005 submission and asked for "review" of the claim; the 
claim was not, however, included in a March 2006 Statement of 
the Case, and it does not appear that the RO ever sought to 
clarify the Veteran's intentions as to an appeal of this 
denial.  The Board therefore declines to find that the July 
2004 and February 2005 rating decisions are "final" under 
38 U.S.C.A. § 7105(c) (West 2002) and will address this claim 
in the present decision as a de novo service connection 
claim.

Subsequent to the Board's receipt of this case, the Board has 
also received additional lay statements from the Veteran.  
These statements are constitute argument, rather than new 
evidence per se, and are in fact largely cumulative 
contentions made earlier during the pendency of this appeal.  
For these reasons, the Board does not find that they are 
subject to the provisions of 38 C.F.R. § 20.1304(c) (2008) 
and do not warrant a remand to the RO for consideration.

The claims for increased evaluations for a hiatal hernia and 
an eye disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims file indicates no evidence of 
arthritis of any joints, other than that affecting the low 
back, that is of in-service onset.

2.  The Veteran's service-connected low back disorder is not 
productive of flexion limited to 30 degrees, ankylosis, 
incapacitating episodes, or associated objective neurological 
abnormalities.

3.  The Veteran's lipoma of the right lumbar paraspinal area 
has been noted to be objectively painful, warranting surgical 
treatment.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral spine spondylosis have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

3.  The criteria for an initial 10 percent evaluation for a 
lipoma of the right lumbar paraspinal area have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 
7803-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2004, 
May 2005, January 2007, May 2007, and May 2008.  Also, in 
January 2007, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased evaluation claim included in 
this decision (the low back disorder), the Board notes that, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate VCAA notice requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board observes that the initial 
notification in this case was not fully in compliance with 
Vazquez-Flores.  However, in a January 2007 letter, the 
Veteran was informed of the need for specific medical 
evidence (i.e., x-rays, surgical reports) to support his 
claims, as well as the importance of statements from other 
individuals indicating in which manner his disability had 
gotten worse.  A May 2008 letter, issued in response to 
Vazquez-Flores, included the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5243.  The only deficiency of this 
corrective action was the omission of the formula for rating 
other spine disorders (38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242).  However, this had previously been provided to 
the Veteran in a March 2006 Statement of the Case.  Following 
all of this action, the Veteran's claims were again 
adjudicated in an August 2008 Supplemental Statement of the 
Case.

For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores were not prejudicial, as 
the "administrative appellate process" has rendered such 
errors non-prejudicial.  Id. at 46-47; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007) (for a determination 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair").

Additionally, as the claim for an initial compensable 
evaluation for a lipoma comes before the Board on appeal from 
the decision which also granted service connection, there can 
be no prejudice to the Veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  There is no indication 
of additional medical evidence that has not been obtained.  
Multiple VA examinations have been conducted in conjunction 
with the service-connected disabilities addressed upon 
appeal.  For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in 
conjunction with the claim for service connection for 
arthritis of multiple joints.

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed disorder.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the Veteran's claimed 
disorder to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



II.  Service connection for arthritis of multiple joints

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the Veteran's service treatment 
records and post-service records and finds that there is no 
evidence whatsoever of arthritis, aside from findings 
involving the lower back, prior to May 1986.  A VA treatment 
record from that date contains a diagnosis of "arthritis," 
although all symptoms described in that report concern the 
low back.  X-rays of the hips taken in conjunction with 
complaints upon VA examination in April 1998 revealed no 
disease.  An April 1999 VA treatment record indicates that 
"[a]rthritis" was checked off on a questionnaire, but 
without further elaboration.  A VA orthopedic examination 
report from September 2001 indicates a normal right hip, and 
x-rays of the right hip were normal.  Consequently, the Board 
does not find that the competent evidence of record supports 
the Veteran's claim.  

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in 
multiple lay statements.  The Veteran, however, has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for arthritis of 
multiple joints, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Increased evaluation claims

A.  Rating laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Rating lumbosacral spine spondylosis

Preliminarily, the Board notes that the Veteran's current 
claim was received in August 2004, after recent changes to 
the criteria for evaluating spine disorders were effectuated 
in 2002 and 2003.  Accordingly, only the current diagnostic 
criteria apply in this case.

Under a formula incorporating 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

For purposes of clarity, the Board must emphasize that the 
only bases for an evaluation in excess of 20 percent for a 
spine disability that do not encompass disc involvement are 
(1) limitation of flexion, and (2) ankylosis.  All other 
symptoms, such as muscle spasm, abnormal spine contour, and 
limitation of motions other than flexion, do not warrant 
consideration in the present case because any disability 
resulting from such symptoms is fully contemplated by the 
assigned 20 percent evaluation.  As such, the Board's focus 
in determining the appropriate rating will be on limitation 
of flexion and ankylosis.  This analysis will also 
incorporate 38 C.F.R. §§ 4.40 and 4.45, which concern such 
symptoms as painful motion, functional loss due to pain, 
excess fatigability, weakness, and additional disability 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).   

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 
percent evaluation contemplates intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bedrest prescribed 
by a physician and treatment by a physician.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

In a May 1984 rating decision, the RO granted service 
connection for spondylosis of the lumbar spine in light of 
in-service treatment for low back symptoms and a December 
1983 VA examination with x-rays showing L4-L5 disc disease 
suggested by a slight narrowing of the disc space 
posteriorly.  A 10 percent evaluation was assigned, effective 
from July 1983.  In a January 2001 decision, the Board 
increased this evaluation to 20 percent in light of evidence 
including an April 1998 VA examination, and, in a February 
2001 rating decision, the RO effectuated this grant as of 
August 1996.  The 20 percent evaluation has since remained in 
effect.

The Veteran has since undergone VA examinations of the low 
back in May 2004, November 2005, and July 2008.  Flexion 
findings from these examinations include 90 degrees in May 
2004; 35 degrees in November 2005, with pain only at 
"maximum" range of motion; and 70 degrees in July 2008, 
with repeated forward flexion to 60-70 degrees and some pain 
at that point that did not seem to limit the Veteran's range 
of motion.  Overall, there is no indication of flexion 
limited to 30 degrees or less.  The Board is cognizant of 
38 C.F.R. §§ 4.40 and 4.45 and has considered whether a 
higher rating might be based upon such factors as painful 
motion, functional loss due to pain, or weakness.  See DeLuca 
v. Brown, supra.  However, there is no indication of a 
combination of pain and/or functional loss symptoms and loss 
of motion that equates to a higher evaluation in this case.  
While the Veteran's flexion was limited to 35 degrees in 
November 2005, the examination report reflects that pain was 
shown only at "maximum" range of motion and not below; 
moreover, the Veteran's other examinations have shown flexion 
not limited to less than 60 degrees even with repetition.  
Overall, the Board finds no basis for an increased evaluation 
on account of flexion, even in light of 38 C.F.R. §§ 4.40 and 
4.45.

The Board also notes that there is no evidence of ankylosis, 
and the Veteran denied severe incapacitating episodes in the 
past 12 months during his July 2008 VA examination.  There is 
accordingly no basis for an increased evaluation on account 
of these symptoms.

The remaining question for the Board is whether separate 
evaluations are warranted for associated objective 
neurological abnormalities.  In this case, there is some 
conflicting evidence as to disc involvement; historically, a 
December 1983 VA examination with x-rays showing L4-L5 disc 
disease suggested by a slight narrowing of the disc space 
posteriorly, but, as indicated in the July 2008 VA 
examination report, recent x-rays have shown no evidence of 
spondylopathy or degenerative changes.  Notwithstanding this 
conflicting evidence, it is clear from the record that there 
are no chronic associated objective neurological 
abnormalities.  The Veteran's VA examination reports have 
been entirely negative for neurological symptoms, except for 
some complaints of slightly decreased sensation over the 
right lateral thigh in a November 2005 VA examination report.  
At no point has the Veteran been diagnosed with a chronic 
neurological disorder, such as radiculopathy or sciatica, and 
the neurological portion of the July 2008 VA examination was 
noted to be normal.  For all of the above reasons, the Board 
finds no basis for a separate compensable evaluation for any 
associated objective neurological abnormalities.

In summary, the evidence does not support an evaluation in 
excess of 20 percent for lumbosacral spine spondylosis, and 
the claim for that benefit must be denied.

C.  Rating lipoma of the right lumbar paraspinal area 

The RO has evaluated the Veteran's disability as a benign 
skin neoplasm under 38 C.F.R. § 4.118, Diagnostic Code 7819.  
Under this section, a rating is to be assigned as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), or impairment of function.

As the Veteran's disability does not involve the head, face, 
or neck, the Board will focus on 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2008), for scars.  Under 
Diagnostic Code 7803, a maximum evaluation of 10 percent is 
assigned in cases of superficial and unstable scars.  A 
"superficial" scar is one not associated with underlying 
soft tissue damage, whereas an "unstable" scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  Under Diagnostic Code 7804, a 
maximum evaluation of 10 percent is warranted in cases of 
superficial scars that are painful on examination.  Under 
Diagnostic Code 7805, other scars may be evaluated on the 
basis of limitation of function of the affected part.
 
In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim will be considered solely under 
the criteria effective as of the date of the claim.

In a March 2006 rating decision, the RO granted service 
connection for a lipoma of the right lumbar paraspinal area, 
with a zero percent evaluation assigned as November 2005.  
This evaluation was based upon the results of a November 2005 
VA examination, which showed a 3x2 inch nontender 
subcutaneous mass with a 1.5 inch well-healed incision over 
its upper aspect.  

Subsequent VA treatment records from July 2006, March 2007, 
and May 2007 confirm the Veteran's lipoma.  In March 2007, 
the Veteran reported that his lipoma was not only getting 
larger but was "more painful and more of a problem."  The 
examining doctor noted that "this is painful to this man, 
and he wants this removed."  A May 2007 report indicates 
minimal tenderness following excision of a lipoma from that 
area.  However, the operative site appeared "pretty 
stable."  

The Veteran's December 2007 VA scars examination report 
confirms that the Veteran had a recurrent lipoma that was 
removed in May 2007.  The scar measured 1/2 inch by 1/16 inch, 
with approximately 1/4 inch of hyperpigmentation surrounding 
the periphery.  The examination revealed hyperpigmentation, 
with no tenderness to palpation, no adhesion of the scar to 
the underlying tissue, smooth texture, no ulceration or skin 
breakdown, approximately 1/16th of an inch of elevation, no 
depression, no underlying tissue loss, and no keloid 
formation or edema.  The examiner further found that the scar 
did not appear to interfere with function.  While forward 
flexion caused pain to the thoracic spine area, this was not 
contiguous with, or in the area of, the scar.  The diagnoses 
were a scar, status post lipoma removal times two; and 
lumbosacral strain, not secondary to the scar.

As the above findings indicate May 2007 surgery for the 
Veteran's lipoma, which had become "painful," the Board has 
determined that an initial 10 percent evaluation is warranted 
for a painful scar under Diagnostic Code 7804.  This is the 
maximum evaluation warranted under this section.  

At the same time, as the December 2007 VA examination 
revealed no depression or limitation of function as a result 
of the scar, the Board concludes that neither Diagnostic 
Codes 7801 (deep scars) nor 7805 provide a basis for an 
increased evaluation for the Veteran's disability.  Rather, a 
10 percent initial evaluation is warranted, and to this 
extent the appeal is granted.  38 C.F.R. §§ 4.3, 4.7, 4.31.

D.  Staged ratings and extra-schedular consideration

With regard to both of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Moreover, the Veteran has submitted no evidence showing that 
the disorders described above have markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent, or indeed 
any, periods of hospitalization during the pendency of this 
appeal.  The Veteran's May 2007 surgery for his lipoma has 
been considered in the grant of the 10 percent rating and did 
not involve hospitalization.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).





ORDER

Service connection for arthritis of multiple joints is 
denied.

An increased evaluation in excess of 20 percent for 
lumbosacral spine spondylosis is denied.

An initial 10 percent evaluation for a lipoma of the right 
lumbar paraspinal area is granted.


REMAND

In a lay statement received by the Board in April 2009, the 
Veteran reported that records from the Fayetteville, North 
Carolina VA Medical Center (VAMC) from March and April of 
2009 showed a "blood condition" related to his hiatal 
hernia and stomach disorder.  It does not appear that those 
records are included in the claims file to date; the most 
recent treatment records from this facility date from March 
1, 2009.  VA is accordingly required to obtain the updated 
records.  38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran's claims were most recently 
readjudicated in an August 2008 Supplemental Statement of the 
Case.  Subsequent to that issuance, the RO received 
additional VA treatment records, including records of 
treatment of the eyes.  It is incumbent upon the agency of 
jurisdiction to issue a further Supplemental Statement of the 
Case addressing these records, and the absence of such an 
issuance constitutes a procedural error.  38 C.F.R. §§ 19.9, 
19.31 (2008).

Accordingly, the issues of increased evaluations for a hiatal 
hernia and an eye disorder are REMANDED for the following 
action:

1.  The Fayetteville VAMC should be 
contacted and requested to provide all 
records of medical treatment of the 
Veteran beginning in March 2009.  All 
records received from this facility must 
be added to the claims file.  If such 
records are deemed to be unavailable, 
documentation to that effect must be 
added to the claims file.

2.  Then, the Veteran's claims for 
increased evaluations for hiatal hernia 
and eye disorders should be 
readjudicated.  If the determination of 
either claim is less than fully 
favorable, a Supplemental Statement of 
the Case addressing all records added to 
the claims file since the August 2008 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The Veteran should be 
afforded a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on these matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


